[Cite as Donithan v. Ohio Veterans Home Agency, 2009-Ohio-7164.]

                                    Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




DONALD DONITHAN

       Plaintiff

       v.

OHIO VETERANS HOME AGENCY

       Defendant

        Case No. 2009-06699-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION




                                       FINDINGS OF FACT
        {¶ 1} 1)      On June 20 and June 21, 2009, plaintiff, Donald Donithan, a resident
at defendant, Ohio Veterans Home, suffered personal property damage when water
leaked into his room from pipe leaks in the facility’s shower room. Plaintiff filed this
complaint seeking to recover $454.30, the replacement cost of his water damaged
property. The filing fee was paid.
        {¶ 2} 2)      Defendant filed an investigation report admitting responsibility for the
loss claimed, plus filing fee reimbursement.
        {¶ 3} 3)      Plaintiff filed a response expressing his agreement with the
admissions noted in the investigation report.
                                     CONCLUSIONS OF LAW
        {¶ 4} 1)      Sufficient proof of liability on the part of defendant has been shown.
Bauman v. Ohio Veterans Home, Ct. of Cl. No. 2003-01016-AD, 2003-Ohio-2617;
Wertenberger v. Ohio Veterans Home Agency, Ct. of Cl. No. 2005-11027-AD, 2006-
Ohio-191; Trohan v. Ohio Veterans Home, Ct. of Cl. No. 2008-09473-AD, 2009-Ohio-
1591.
        {¶ 5} 2)    Plaintiff has suffered damages in the amount of $454.30, plus the
$25.00 filing fee which constitutes costs pursuant to R.C. 2335.19. See Bailey v. Ohio
Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d
990.


                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




DONALD DONITHAN

        Plaintiff

        v.

OHIO VETERANS HOME AGENCY

        Defendant

        Case No. 2009-06699-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE
DETERMINATION




        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $479.30, which includes the filing fee. Court costs are
assessed against defendant.
                               MILES C. DURFEY
                               Clerk

Entry cc:

Donald Donithan                Gregory Kowalski, Chief Legal Counsel
3416 S. Columbus Avenue        Ohio Veterans’ Home Agency
Sandusky, Ohio 44870-5557      3416 Columbus Avenue
                               Sandusky, Ohio 44870
RDK/laa
11/3
Filed 11/17/09
Sent to S.C. reporter 3/5/10